FILED
                           NOT FOR PUBLICATION
                                                                               MAY 6 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


BRIAN SALONEN,                                   No.   19-35584

              Plaintiff-Appellant,               D.C. No. 9:18-cv-00119-DWM

 v.
                                                 MEMORANDUM*
JACKSON NATIONAL LIFE
INSURANCE COMPANY,

              Defendant-Appellee.


                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                             Submitted May 4, 2020**
                                Portland, Oregon

Before: SCHROEDER, WATFORD, and HURWITZ, Circuit Judges.

      Brian Salonen appeals the district court’s summary judgment in favor of

Jackson National Life Insurance Co. The district court ruled that the Jackson’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
letters to Salonen’s clients, mistakenly stating that Salonen was no longer available

to service their products, did not constitute libel per se. We affirm.

      Under Montana state law, a statement constitutes libel per se if it is “of such

a nature that the court can presume as a matter of law that [it] will tend to disgrace

and degrade [an individual] or cause him to be shunned and avoided.” Wainman v.

Bowler, 576 P.2d 268, 271 (Mont. 1978). Libel “include[s] whatever tends to . . .

blacken [an individual’s] reputation, or imputes fraud, dishonesty or other moral

turpitude, or reflects shame, or tends to put him without the pale of social

intercourse.” Manley v. Harer, 235 P. 757, 759 (Mont. 1925). A statement is not

libel per se if it merely tends to annoy or embarrass an individual. Wainman, 576

P.2d at 271.

      Salonen argues that the letters constitute libel per se because they caused his

clients and other members of the community to believe he was terminated for

misconduct, and therefore damaged him in his occupation. The letters, however,

are capable of non-libelous meanings, including that Salonen and Jackson mutually

agreed to end their business relationship. The letters thus did not constitute libel

per se. See id. at 271 (“The language used must be susceptible of but one meaning,

and that an opprobrious one.”). The district court therefore correctly granted

summary judgment to Jackson.

      AFFIRMED.

                                           2